Citation Nr: 0318504	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-18 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Increased (compensable) evaluation for postvoiding leakage of 
urine secondary to penile anesthesia.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The December 1997 rating decision shows that status post 
epidural hematoma with myelomalacia, rated as 20 percent 
disabling from July 1, 1996, was increased to 100 percent and 
loss of use of both lower extremities was associated 
therewith.  A separate evaluation of 80 percent was assigned 
for loss of function of the right upper extremity. A 
noncompensable rating for postvoiding leakage of urine 
secondary to penile anesthesia was also assigned.  

The September 1998 notice of disagreement with the December 
1997 rating decision shows the veteran appealed only that 
portion of the December 1997 rating decision wherein the RO 
assigned a noncompensable evaluation for postvoiding leakage 
of urine secondary to penile anesthesia.

On the September 1998 notice of disagreement the veteran 
submitted a claim of entitlement to special monthly 
compensation for loss of use of the left upper extremity, and 
service connection for petite mal seizures and depression all 
as secondary to the service-connected status post epidural 
hematoma with myelomalacia.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The veteran was previously scheduled for a travel Board 
Hearing before a Veterans Law Judge on May 20, 2003.  Per 
report of contact dated May 15, 2003, the veteran requested 
cancellation of the hearing because of surgery the same day.  
He further added that he was satisfied with his 100 per 
evaluation for service-connected disability.

In an additional report of contact dated May 20, 2003, the 
veteran is reported to have called to withdraw the appeal 
referable to the scheduling of a travel board hearing. He 
stated that he would not need a hearing again.  

In view of the foregoing, the Board considers the request for 
a travel board hearing to have been withdrawn, and addresses 
the withdrawal of the appeal itself in more detail below.


FINDING OF FACT

In reports of contact received by the RO on May 15th and 20th, 
2003, the veteran expressed his desire to withdraw his 
appeal, and his satisfaction with his 100 percent evaluation 
for service-connected disability, prior to the Board 
rendering a decision on his prepared and certified appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105(d)(5) (West Supp. 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  38 
C.F.R. 20.202, 20.204(b)).  Withdrawal may be made by the 
veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. 20.204(c).
In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
his appeal pending before the Board.  As a result of this 
withdrawal, no allegations of error of fact or law remain 
before the Board for consideration with respect to that 
issue.  Consequently, the veteran's appeal is dismissed, 
without prejudice.


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

